\ Case 5:21-cvighoSa- JPRIRI_bicument € cuca lesio1/or Page 1 of 6 PagelD #1
Vhe Morthern Didkick Of Aew Yortd

~~
_. Antnoay SWinnec Deg -0s5 * 42 USC 1983 motion .
Revives, 8 4 ee
Oo ‘ Nokon — for - Caval _cightes Violebron,
a V ee -f Cons rakone| CighhS Violabhon,
CL Roy Brook, obhicecs ¢ cebusat ol Adminiskealive remedies,
Powers ond. poyer Respondents. ? Creetron of lnoshle. Worl enviroments

© mental Bangui hh. Ond  Covrtk fees

. A cavemen $ oe

— Nous before Me Courk Comms We Movant An Wory CKinnec |

on"
ULRVBB OSE Ua Claims Against F.C. Rey Beook boc
—ALMerovs Violahons Ob Civil and Conshivhonel cighky rehusel
ot Hee Administeeive cemedies, Creckon of a WoShle work
- _tnviromenf- , Mente Onguish Gand. Court flees. These Claims
acise Crow 0.0 Ray Brook s C.W.U. C Specie ( Wouting Unit) awd
officers SaKoned Wares _. BC
> On Aenvac y WG, tot; We Movenk. Was. placed in PHU Ae
Kon - Puenkkve ceeSons -
© While Wovsed in We SHY We inmate was Subjecth? bo
Numecovs ViolaWons of Wis Civil, and Consbhilbvybonal _cights
oN _. Svweh as Cefuse( of ceccechon , A\ousive Gnd alocasive oo.

language , cehuse of \lormation from ovbside news Sources oe

~Oublebs,  Pebored of POSS Bing — PeCSon PWolos Grd celosot — __
Case 5:21-cv-00058-JPB-JPM Document 1 Filed 03/01/21 Page 2 of 6 PagelD #: 2
u

~

(OF administrakve remedy Porrms ond Process. Rebvy ch minbel heels

On Felcuacy 4,202 While oSKing Property obhcer Poyec When.
XT world cecewe . My . propes ty. He cesponded with. trloviivey,
 BXpcresive, VU\geo  lergquage Gnd balling tee ivy no oncerkeim
becms Yak @ it © Conknved lo boller him clock Uh, hE
Wes Sere ik would be lost s ThiS Grong Ofer Maings Which
will be addressed Crecte a hoshle wok envicament as He _
inmate Svbecs from GSD ond PT.S.b bom vioient and bea
. Ox emences wilh Correchonel officer S. T ShiWve nob receivea My properly.
® Aaclker form of We Neshle wodk envisoment  creehd wy.
We Fespondonfs, Wich alSo Adlon Me  Cobesory. oF Cruel
6nd unusual pomshmnl. Ace We handling. OE Ye phokegrephs
ain we S$. Bu, &.0.° program  Shobement S431 COIS Steles
Atal on Aameke in. AdaminiSkrakve deknhon Mey Neve ve _
Ye 2S photo in Yat Possession while housed in SH vo
Wese ace +o be beep in eax mmedes Cell bo view e+ Hair
Leisure, While ik alto Sheds “Pe warden may Change
VL Geameery quenily , ih ony ikem is deemed a YWrrect bo
Whe Secucstly , hire Safety or lorseteePing oh Ue GM.UL Phoves
do nok meek Such Cequivement oS Vay heve Yo be approves
yy Me mailroom welore Uy cre allowed Ructer inte Me feilily,
We algo May. be. Leet th on envelope ae iw e Cobbyhoie be
Sherage and aS Mere are no ikem hb Crede Bee wikk

Hey ove yok cw Neazerd.
Case 5:21-cv-00058-JPB-JPM Document 1 Filed 03/01/21 Page 3 of 6 PagelD #: 3

—_Vvhe Protos ace. Sent bw Me S-H vie mel Yee from Ve

Meal coom in. Re origine! euvelope Mey Were Cecewed ine Onee

May gee yo. hae. CHU on obbicec, Van rieces Wem ina,

Sepercede envelope Gad Slide Mem under He property obhcer's
door. The property | obhicec ( Poyer) Yorings. Var bo you One
Lime be view foo threes) bo Fivelsd mnvks, Ke Wen kills.
you to. give Vetm eck ond you. will See Wern egern wher

- You leave Ye SU. AA ne ame ere. You. Neokihed You. Ceceiwes
erokos onki| officer poyer beings Veen bo you, Ha$ Com be.

YWis Process Con Geel Creek Slhress, which Con led bw
onxiely ond depression, Which. Cen. Men Ned Yo eplephe,
Seizuces end wn Lome Cofe Svicides This. Cleacly. Shows
a Walk of Cruel ond nese _ puaishount } ihoVMare iS
ty doubt YUnnk YUAs Wile Consideration. HiSkocians Reve Cegutacly
ceyported ond dotumenked ret Cow's Cpcisoners. of wer) In. _
World Wer TE were lowed bo beep _plrologcephs on Meee.
Passession Wiule im _Con€emkcakior Compt. neve also Seen _
Rrolos _ of my eck ~Geund molar. heb my yesh - grand faba

Mad wm WS possession when he wos Killed in Sech a conde...
As Yas. ner only medhs We guidelines Sek bth by Ve
Supreme Courk in Scher vo Elhetle, “The cight, te be free

— Wnaccassmenty ik algo Shows  Menbel anguish thet Cor led

Yo. Physica _ delecrifon.
yoase 5:21-cv-00058-JPB-JPM Document1 Filed 03/01/21 Page 4of6 PagelD #: 4
“-_

> | An inmate Wes & eigWk Ye AD one. Nour of Oper a
tur cecreahon eb least &) five _deys a weell — uniess
iL US deemed Security iS veceuvse of inclimede wWeelir,
oo 8 On Febocvary eh, AOU _ aber advising officer _ Rowers _ Yrek
ET wished Yo go fe cecceethion Glong. with BN swoon |
ORR ameles. Olkitee Powers Oseeade advised us bo be ready,
Wyte. Weiking Por Ue Said  Obicer to _reluen Ye began.
Cetrechon, Ow Aibbecent Obhicey. welked Per Sh. my Cell Yelling
Ate Sb We. Shower EK asked wha are we ~g8bhng 0 |
pm FEC Cee ron? be hich ke. Seplied “Powers Seid Wa's nok a.
Wo Siting in Me Cold, So Avkody Wenki te ote cee” This CompleHly _.

 Miolaks Civil Ond. inmake cighkS s This hes led bk ome.

 

So, \being Ww We cell Poe (9 DL) Seventy-hwo hours, S¥ regu :
\ascley
SRA (30), Nase finvke, @ \oedt Shower in belween .
ce ce tne HMen _ _ ee _ oe Lee

8 Tht Movant oASo pelrHons. Me courk Np Order Al. Courk.
bes gard Noy Me sesfondenks oS he hes. a _VWle amok
. pl Repecee - Dinaaciel inGome and Suppot, Which hes become __

less de to We Coven -14 Pardemice TRE  TeSpondanks do mek

Neve Vail problem. Qnad Can easily oHherd owl Covck Cosh and _

fees.

-_—

ee Din Felocvary AD, Retl Th__vecewed 1S Plrokegcephst. Ofhicer Royer. :

Yold. me FE did nok ceceive. ony We Noesy ko Vinew whel Em. lelbny

tIyoUk” TL SWAL eve ver Seen We Chatol-
Case 5:21-cv-00058-JPB-JPM Document 1 Filed 03/01/21 Page 5of6 PagelID#: 5
S

oo

On Fetos vary S43, 20M wWuide obkcec- pase Powers
escorted We Movenf bo. reccecHon ke een o

Shit, vp. te .me_ LL you Cen Jo. _ oc nok. Deon go. sunning be
(Omer OFRicecs oc Lbs Maks yusk goms to pok you om.
my load Sides When Ue Movant Stekd Wel QRecrechon.
WasS  & raght nob pov lage Oiscec. Powers - Stated * No, ibs
Nok URS a gow) Nage Wet TE Can ‘ele from_ you. The
—Movongé Ven. Ceivecobed Wrok. “e ectecshion 18 A 1 (gyi 6-1...
Can only be taken by {ie Warden ih We/She deems rel

~~  Pacheting, in fetceckon if a Vacect bo We Leb baby 7 S&oUriby
And Ocdecly Cunning - of Me Racililys (Officer Powers Men
Said You must \eve yusk Come fo jerk , i worted bere Re
JW yeers T bnew We gules. ks a privillege and yod

ad

Vos ai your Cighks when you Come be jel

° The Movent old obbicer Powers Mek We world Fe pPoct
iS Bons fo. Which. Me officer cesponded Go arend leks
See Who wms Ward det, You Aen went lo Ploy Unt gore.
UWiwile in He Shower hhicers Joseph ond Varin Conducted a Cell.
Search on Me room , Ofhivec Powers Yam Conducted & Search
Vo re Vs. minwes after Ue. aforemertoned Gthiceccs. AS My
Cell Wad Oleeady been Searched ond Ofhicer ge Powers
om AA nek Search An yont else's Cell afk ih hed Already
Yeen Searched Wiig 8 a Clear indication of Tetaliahon

ond Vier ress werk. Whith ae Supceme Court cuoled Tr heve
m cet tb be free om in. Scher v Elhellle.
Case 5:21-cv-00058-JPB-JPM Document1 Filed 03/01/21 Page 6 of 6 PagelD #: 6

Fa

 

—_
o The Mmovent Wes Shown an Clear end ommepmee Concise

Violation of cignks , mistreakmink ond danges ko Wis Wella
Which nek Only oPbords him Ye Fight to Ble an
emergency pebhion ur elfSo Ue horegomng of Me hdmini Sbeabve
CemedieS he hes been denied cecess Yor The Movant asic
Ve pe Awarded a 4,750 _ doers. for — Cove. fees / damages oma
celek ae

pm AS Me Cork Se Mes Me power he dee movenh

SK Mack WiS eekibien be. granted in Poul,

YT Sweer wunder Pe penel ty of Pecyury Mack all

co. \peve ond afore Sheled if lLwue and &bbvcak bo Wes oo

\pest of any Mnowledge. oe
